Exhibit 10.3

 

(12-Option-US3 (Exec))

 

GREEN MOUNTAIN COFFEE ROASTERS, INC.
NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
[•] (the “Grant Date”) by and between Green Mountain Coffee Roasters, Inc. (the
“Company”) and [•] (the “Participant”), pursuant to the terms of the Green
Mountain Coffee Roasters, Inc. 2006 Incentive Plan (as amended from time to
time, the “Plan”).

 

Participant:

 

<<Participant Name>> (the “Participant”)

 

 

 

Grant Date:

 

<<Grant Date>> (the “Grant Date”)

 

 

 

Expiration Date:

 

<<Expiration Date>> (the “Expiration Date”)

 

 

 

Exercise Price per Share:

 

$<<[•]>> (the “Exercise Price”)

 

 

 

Number of Option Shares:

 

<<[•]>> (the “Option Shares”)

 

 

 

Type of Option:

 

Nonqualified Stock Option

 

 

 

Vesting Schedule:

 

Subject to Section 4 of this Agreement, the Option will vest according to the
following schedule:

 

·      25% of the Option will vest on the first anniversary of the Grant Date;

 

·      25% of the Option will vest on the second anniversary of the Grant Date;

 

·      25% of the Option will vest on the third anniversary of the Grant Date;
and

 

·      25% of the Option will vest on the fourth anniversary of the Grant Date.

 

--------------------------------------------------------------------------------


 

1.     Grant of Option.

 

1.1     Grant; Type of Option.  The Company hereby grants to the Participant an
award (the “Award”) consisting of an option to purchase, on the terms provided
in this Agreement and in the Plan, up to the total number of shares of Stock set
forth above (each, an “Option Share,” or together, the “Option Shares”), at the
Exercise Price set forth above (the “Option”).  The Option is intended to be,
and is hereby designated, a nonqualified Stock Option, that is, a Stock Option
that does not qualify as an incentive stock option under Section 422.

 

1.2     Expiration.  The Option will expire on the Expiration Date set forth
above, or earlier as provided in this Agreement or the Plan.

 

2.     Award Subject to Plan.  The Award is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  In the
event of any conflict, the terms of the Plan will control.  Capitalized terms
not explicitly defined in this Agreement but defined in the Plan will have the
meanings ascribed to them in the Plan.

 

3.     Rights as Shareholder; Limits on Transfer, Exercise.  The Participant
will not have any rights of a shareholder with respect to the Option or the
Option Shares (including any voting rights or rights with respect to dividends)
unless and until and only to the extent the Option is exercised and is settled
by the issuance of shares of Stock.  Neither the Option nor the rights relating
thereto may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant except upon the Participant’s death
to a beneficiary designated in writing by the Participant in accordance with
procedures established by the Administrator, or if none, to the person to whom
the Option passes by will or the laws of descent and distribution.  The Option
is exercisable during the Participant’s lifetime only by him or her.  In the
event that the Option is exercised by a person other than the Participant in the
event of the Participant’s death or disability, the Company will be under no
obligation to deliver Option Shares hereunder unless and until it is satisfied
as to the authority of such person to exercise the Option.

 

4.     Vesting Periods; Vesting; Effect of Termination of Employment.

 

4.1     The Option, unless earlier terminated or forfeited as provided herein or
in the Plan, will have four (4) vesting periods, each starting on the Grant Date
and ending on an anniversary of the Grant Date, either the first, second, third
or fourth anniversary thereafter (each, a “Vesting Period” or collectively,
“Vesting Periods”).  Provided that the Participant remains in continuous
Employment through the applicable vesting date, the Option will become vested
and exercisable with respect to twenty-five percent (25%) of the Option Shares
on each anniversary of the Grant Date described above (each, a “Vesting Date”)
until the Option is one hundred percent (100%) vested and exercisable on the
last Vesting Date, that is, the fourth anniversary of the Grant Date.

 

4.2     Notwithstanding the foregoing vesting schedule, and subject to
compliance with Section 11, the following provisions will apply:

 

2

--------------------------------------------------------------------------------


 

(a)    Termination upon Participant’s Death.  If the Participant’s Employment
terminates as a result of the Participant’s death, any then unvested portion of
the Option will immediately vest and become exercisable as of the date of the
Participant’s death, and the Option will remain exercisable until the earlier of
(i) the date that is one year following the date of the Participant’s death, or
(ii) the Expiration Date.

 

(b)    Termination upon Participant’s Retirement.  If a Retirement-Eligible
Participant’s Employment terminates for any reason other than death, disability
(within the meaning of Section 4.2(e) of this Agreement) or a termination for
Cause (“Retirement”), any then unvested portion of the Option will continue to
vest and become exercisable in accordance with the vesting schedule set forth in
Section 4.1 above for a period of two years from the date of Retirement, and any
portion of the Option that remains unvested at the end of such two-year period
will immediately vest and become exercisable at the end of such two-year
period.  The vested portion of the Option will remain exercisable until the
earlier of (i) the date that is four years following the date of the
Participant’s Retirement or (ii) the Expiration Date.  For purposes of this
Agreement, a Participant will be considered a “Retirement-Eligible Participant”
from and after the earliest date, if any, on which the Participant either (i) is
at least fifty-five (55) years of age and has at least fifteen (15) years of
service with the Company or any subsidiary of the Company (counting service with
any entity that is a subsidiary of the Company only during such periods as it is
a subsidiary of the Company, except as the Administrator may otherwise
determine) (“retirement-eligibility service”), or (ii) is at least sixty (60)
years of age and has at least five (5) years of retirement-eligibility service.

 

(c)     Termination upon Participant’s Involuntary Termination Not-for-Cause. 
If the Employment of a Participant who is not a Retirement-Eligible Participant
terminates as a result of the Participant’s involuntary termination
not-for-Cause, any portion of the Option that is vested as of the date of such
termination of Employment will remain exercisable until the earlier of (i) the
date that is one year following the date of such termination of the
Participant’s Employment or (ii) the Expiration Date.  In the event of such a
termination of Employment, the portion, if any, of the Option that is unvested
as of the date of such termination will immediately vest and become exercisable
in an amount equal to (A) the product obtained by multiplying (x) the total
number of Option Shares granted under this Agreement by (y) a fraction, the
numerator of which is the number of days in the period beginning on the Grant
Date and ending on the six-month anniversary of the date of such termination of
Employment, and the denominator of which is the number of days in the period
beginning on the Grant Date and ending on the fourth anniversary of the Grant
Date, minus (B) the number of Option Shares that have vested pursuant to the
vesting schedule set forth in Section 4.1 as of the date of termination; and the
portion of the Option that becomes so vested in accordance with this sentence
will thereafter remain exercisable for the period of time set forth above in
this Section 4.2(c).  Any portion of the Option that does not vest after
application of the preceding sentence will be immediately forfeited upon the
date of such termination without any payment or consideration due by the
Company.  Notwithstanding the foregoing, if the Employment of a Participant who
is not a Retirement-Eligible Participant terminates as the result of
Participant’s involuntary termination not-for-Cause prior to December 3, 2014,
any then unvested portion of the Option will continue to vest and become
exercisable in accordance with the vesting schedule set forth in Section 4.1
above for a period of two years from the date of such termination; any portion
of the Option that remains unvested at the end of such two-year period will
immediately vest and become exercisable at the end of such two-year period; and
any vested portion of the Option will remain exercisable until the earlier of
(i) the date that is four years following the date of the Participant’s
termination of Employment or (ii) the Expiration Date.

 

3

--------------------------------------------------------------------------------


 

(d)    Termination upon Participant’s Voluntary Termination or for Cause.  If
the Employment of a Participant who is not a Retirement-Eligible Participant
terminates due to the Participant’s voluntary termination or if the Employment
of the Participant (whether or not a Retirement-Eligible Participant) is
terminated by the Company for Cause, (i) any then unvested portion of the Option
will be immediately forfeited upon the date of such termination without any
payment or consideration due by the Company, and (ii) the portion, if any, of
the Option that is vested on the date of such termination will remain
exercisable until the earlier of (A) the date that is 90 days following the date
of such termination, or (B) the Expiration Date.  For purposes of this
Agreement, other than Section 4.2(f) and the definition of “Qualifying
Termination,” “Cause” has the meaning, if any, ascribed to it in an employment
agreement between the Participant and the Company in effect on the date the
Participant terminates Employment, or if no such definition exists, means any or
any combination of the following: (i) commission by the Participant of a crime
involving moral turpitude, or of a felony; (ii) gross neglect by the Participant
of his or her duties (other than as a result of incapacity resulting from
physical or mental illness or injury) that continues for thirty (30) days after
the Company gives written notice to the Participant thereof; or (iii) an act of
dishonesty or breach of faith in the conduct by the Participant of his or her
duties for the Company that is materially injurious to the Company.

 

(e)     Vesting due to Disability.  If the Participant becomes disabled, any
then unvested portion of the Option will immediately vest and become exercisable
as of the date the Participant becomes disabled, and the Option will remain
exercisable until the earlier of (i) the date that is one year following the
date the Participant became disabled, or (ii) the Expiration Date.  For purposes
of this Agreement, a Participant will be considered “disabled” at such time as
the Administrator determines that the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (A) unable to engage in any substantial gainful activity, or
(B) receiving income replacement benefits for a period of not less than three
months under a Company disability plan.

 

(f)     Change in Control.  In the event the Participant experiences a
“Qualifying Termination” as defined in the Company’s 2008 Change-in-Control
Severance Benefit Plan as amended from time to time and as in effect on the date
of termination (the “CIC Severance Plan”), any then unvested portion of the
Option will become fully vested and exercisable in accordance with the terms of
the CIC Severance Plan.

 

4

--------------------------------------------------------------------------------


 

5.     Manner of Exercise.

 

5.1     Election to Exercise.  To exercise the Option, the Participant (or in
the case of exercise after the Participant’s death or disability, the
Participant’s beneficiary, administrator, heir or legatee, as the case may be)
must (a) deliver to the Company a notice of intent to exercise in the manner
designated by the Administrator; or (b) if the Participant is not subject to
Section 16 of the Securities Exchange Act of 1934, as amended, elect to exercise
the Option through use of the on-line service designated by the Company
(currently Merrill Lynch).

 

5.2     Payment of Exercise Price.  The entire Exercise Price of the portion of
the Option being exercised will be payable in full at the time of exercise in
the manner or manners provided below, to the extent permitted by applicable
statutes and regulations:

 

(a)    in cash or by certified or bank check at the time the Option is
exercised;

 

(b)    by delivery to the Company of other shares of Stock, duly endorsed for
transfer to the Company, with a fair market value on the date of delivery equal
to the Exercise Price due for the number of Option Shares being acquired, or by
means of attestation whereby the Participant identifies for delivery specific
shares that have a fair market value on the date of attestation equal to the
Exercise Price due for the number of Option Shares being acquired and receives a
number of Option Shares equal to the difference between the number of Option
Shares thereby purchased and the number of identified attestation shares;

 

(c)     through a “cashless exercise program” established with a broker
acceptable to the Administrator;

 

(d)    by any combination of the foregoing methods; or

 

(e)     in any other form of legal consideration that may be acceptable to the
Administrator.

 

6.     Settlement.  Subject to Section 7 hereof, provided that the exercise
notice and payment are in form and substance satisfactory to the Company, the
Company will issue shares of Stock registered in the name of the Participant or
the Participant’s authorized beneficiary (or estate, as applicable, in the event
of the Participant’s death), and will deliver certificates representing the
shares with the appropriate legends affixed thereto.

 

7.     Withholding; Tax Liability.

 

7.1     Prior to the issuance of shares upon the exercise of the Option, the
Company will have the right to deduct from any compensation paid to the
Participant pursuant to this Agreement or otherwise, the amount of any required
withholding or other applicable taxes in respect of the Option exercise, and to
take all such other action as the Administrator deems necessary to satisfy all
obligations for the payment of such withholding or other applicable taxes.  The
Administrator may permit the Participant to satisfy any federal, state or local
tax withholding obligation by any or any combination of the following means:

 

5

--------------------------------------------------------------------------------


 

(a)    tendering a cash payment;

 

(b)    authorizing the Company to withhold shares of Stock from the shares of
Stock otherwise issuable to the Participant as a result of the exercise of the
Option; provided, however, that no shares of Stock will be withheld with a value
exceeding the minimum amount of tax required to be withheld by law; or

 

(c)     delivering to the Company previously owned and unencumbered shares of
Stock.

 

7.2     The Award is intended to be exempt from Section 409A, and will be
construed and interpreted in a manner that is consistent with the foregoing
intent.  Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement either are exempt
from or comply with Section 409A, and in no event will the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Participant on account of non-compliance with Section 409A.

 

8.     Compliance with Law.  The exercise of the Option and the issuance and
transfer of shares of Stock will be subject to compliance by the Company and the
Participant with all applicable requirements of federal and state securities
laws and with all applicable requirements of any stock exchange on which the
Stock may be listed.  No shares of Stock will be issued or transferred unless
and until any then applicable requirements of state and federal law and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.

 

9.     Data Privacy.  By accepting this Award, the Participant hereby explicitly
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as may be necessary to administer or give effect
to this Agreement.  The Participant understands that the Company and its
Affiliates may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Stock or directorships held in the
Company, details of all options or any other entitlement to Stock awarded,
cancelled, vested, unvested or outstanding in the Participant’s favor, for the
purpose of implementing, administering and managing the Plan (“Data”).  The
Participant understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Participant’s country, or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than the Participant’s country.  The Participant authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing his
or her participation in the Plan, including any transfer of such Data as may be
required to a broker, escrow agent or other third party with whom the shares of
Stock received upon vesting and exercise of the Option may be deposited.  The
Participant understands that Data will be held only as long as is reasonably
necessary to implement, administer and manage his or her participation in the
Plan.  The Participant understands that refusal or withdrawal of consent may
affect his or her ability to participate in the Plan.

 

6

--------------------------------------------------------------------------------


 

10.  Electronic Delivery.  The Company may, in its sole discretion, deliver by
electronic means any documents related to current or future participation in the
Plan.  The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

11.  Non-competition and Non-solicitation.

 

11.1   In consideration of the Option, the Participant agrees and covenants not
to, without the explicit written permission of the Company’s General Counsel:

 

(a)    work for, be employed or engaged by, or in any manner contribute his or
her knowledge or services to, directly or indirectly, in whole or in part, as an
employee, officer, owner, manager, advisor, consultant, agent, partner,
director, shareholder, volunteer, intern or in any other similar capacity, any
entity engaged in the same or similar business as the Company and its
Affiliates, for a period of twelve (12) months following the termination of the
Participant’s Employment (howsoever caused);

 

(b)    directly or indirectly, solicit, hire, recruit, attempt to solicit, hire
or recruit, or otherwise induce the termination of employment of any employee of
the Company or its Affiliates, or assist any other person or entity to do any of
the foregoing, for a period of twelve (12) months following the termination of
the Participant’s Employment (howsoever caused); or

 

(c)     directly or indirectly, solicit, contact (including, but not limited to,
by e-mail, regular mail, express mail, telephone, fax, or instant message),
attempt to contact or meet with any of the then current customers of the Company
or any of its Affiliates for purposes of offering, accepting or delivering any
goods or services similar to or competitive with those currently offered by the
Company or any of its Affiliates, or known by the Participant to be in
development by the Company or any of its Affiliates, for a period of twelve (12)
months following the termination of the Participant’s Employment (howsoever
caused).

 

11.2   In the event of a breach of any of the covenants contained in
Section 11.1:

 

(a)     any unvested portion of the Option will be forfeited effective as of the
date of such breach, unless sooner terminated by operation of another term or
condition of this Agreement or the Plan; and

 

(b)    the Participant hereby consents and agrees that the Company will be
entitled to a temporary restraining order and preliminary or permanent
injunction or other equitable relief against such breach or threatened breach
from any court of competent jurisdiction, without the necessity of showing any
actual damages or that money damages would not afford an adequate remedy, and
without the necessity of posting any bond or other security, and to an award of
its reasonable attorney’s fees incurred in securing such relief.  The
aforementioned equitable relief will be in addition to, and not in lieu of, any
legal remedies, monetary damages or other available forms of relief.

 

7

--------------------------------------------------------------------------------


 

11.3   Provisions of this Agreement will survive any termination of this
Agreement or the expiration of the Option if so provided herein or if necessary
or desirable to accomplish the purposes of other surviving provisions,
including, without limitation, the obligations of the Participant under this
Section 11 and the provisions of Section 12 below.

 

12.  Recovery of Compensation.  The Option, any shares issued or delivered
hereunder and any gains realized or other amounts in respect of the Option will
be subject to recoupment by the Company to the extent required to comply with
applicable law or regulation or the rules of the stock exchange on which the
Company’s Stock is traded.

 

13.  Notices.  Any notice required to be delivered to the Company under this
Agreement will be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices.  Any notice required to be delivered
to the Participant under this Agreement will be in writing and addressed to the
Participant at the Participant’s address as shown in the records of the Company.
 Either party may designate another address in writing (or by such other method
approved by the Company) from time to time.

 

14.  Governing Law.  This Agreement will be construed and interpreted in
accordance with the laws of the State of Vermont without regard to conflict of
law principles.

 

15.  Interpretation.  Any dispute regarding the interpretation of this Agreement
will be submitted by the Participant or the Company to the Administrator for
review.  The resolution of such dispute by the Administrator will be final and
binding on the Participant and the Company.

 

16.  Successors and Assigns.  The Company may assign any of its rights under
this Agreement.  This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company.  Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Participant
and the Participant’s beneficiaries, executors or administrators.

 

17.  Severability.  The invalidity or unenforceability of any provision of the
Plan or this Agreement will not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement will be severable and enforceable to the extent permitted by
law.

 

18.  Limitation on Rights; No Right to Future grants; Extraordinary Item.  By
entering into this Agreement and accepting the Award, the Participant
acknowledges that: (a) the Plan is discretionary and may be modified, suspended
or terminated by the Company at any time as provided in the Plan; (b) the grant
of this Award is a discretionary one-time benefit and does not create any
contractual or other right to receive future grants of awards or benefits in
lieu of awards; (c) all determinations with respect to any such future grants,
including, but not limited to, the times when awards will be granted, the number
of shares subject to each award, the award price, if any, and the time or times
when each award will be settled, will be at the sole discretion of the Company;

 

8

--------------------------------------------------------------------------------


 

(d) the Participant’s participation in the Plan is voluntary; (e) the value of
this Award is an extraordinary item which is outside the scope of the
Participant’s employment contract, if any; (f) this Award is not part of normal
or expected compensation for any purpose, including without limitation for
calculating any benefits, severance, resignation, termination, redundancy, end
of service payments, bonuses, long-service awards, welfare, insurance, pension
or retirement benefits or similar payments; (g) the future value of the Option
Shares subject to this Award is unknown and cannot be predicted with certainty;
(h) neither the Plan, this Award nor the issuance of the Option Shares will
(1) confer upon the Participant any right to continue in the employ of (or any
other relationship with) the Company or any subsidiary of the Company, (2) if
the Participant is an “at will” employee, alter in any way the Participant’s “at
will” employment, or (3) limit in any respect the right of the Company or any
subsidiary to terminate the Participant’s Employment or other relationship with
the Company or any subsidiary, as the case may be, at any time, and (i) in the
event that the Participant is not a direct employee of the Company, the grant of
this Award will not be interpreted to form an employment relationship with the
Company; and furthermore, the grant of this Award will not be interpreted to
form an employment contract with the Participant’s employer, the Company or any
subsidiary.  For the avoidance of doubt, language relating to termination for
“Cause” or “not-for-Cause” pertains solely to the opportunity to realize Option
Shares as provided in this Agreement, and does not require the Company to
establish “Cause” for the termination of the Participant’s Employment.

 

19.  Amendment.  The Administrator has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment will adversely affect the Participant’s material rights
under this Agreement without the Participant’s consent.

 

20.  Counterparts.  This Agreement may be executed in counterparts, each of
which will be deemed an original but all of which together will constitute one
and the same instrument.  Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

21.  Acceptance.  The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement.  The Participant has read and understands the terms and
provisions thereof, and accepts the Option subject to all of the terms and
conditions of the Plan and this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

 

 

GREEN MOUNTAIN COFFEE ROASTERS, INC.

 

 

 

 

 

By:

 

 

 

Linda Longo-Kazanova
Chief Human Resources Officer

 

 

 

 

Date:

 

 

 

 

[PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------